Title: To James Madison from John Gavino, 6 August 1803 (Abstract)
From: Gavino, John
To: Madison, James


6 August 1803, Gibraltar. No. 126. Has not received any letters from JM since his last dispatch, no. 125, of 2 Aug. Encloses a letter from Simpson which covers the latest events.

 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 1 p.; docketed by Wagner as received 13 Oct.



   
   Enclosure not found, but it was most likely a copy of Simpson to JM, 28 July 1803.



   
   A full transcription of this document has been added to the digital edition.

